Citation Nr: 1755488	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a left finger disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for onychocryptosis, medial border, left hallux (ingrown toenail of left great toe). 

3.  Entitlement to service connection for onychocryptosis, medial border, left hallux (ingrown toenail of left great toe). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

5.  Entitlement to service connection for a bilateral foot condition, to include flat feet (pes planus) and plantar fasciitis 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to an effective earlier than February 19, 2015 for the award of service connection for radiculopathy of the bilateral upper extremities. 

9.  Entitlement to a rating higher than 10 for cervical strain with degenerative joint disease (cervical spine disability).

10.  Entitlement to a rating higher than 20 percent for lumbosacral strain, with mild degenerative changes, status post L5-S1 posterior laminectomy and discectomy with surgical scar (lumbosacral spine disability).  

11.  Entitlement to a rating higher than 10 percent for a ruptured right Achilles tendon with tendonitis. 

12.  Entitlement to an initial rating higher than 20 percent for a surgical scar, right Achilles and heel.  

13.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right upper extremity. 

14.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left upper extremity. 

15.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007, December 2011, March 2013, and June 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in June 2017.  A transcript is of record. 

The Board has expanded the Veteran's service connection claim for PTSD to include depression or any diagnosed psychiatric disorder, based on his June 2017 hearing testimony before the undersigned.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has also re-characterized the claim for a "right foot condition (claimed as bilateral foot condition)" as simply a claim for a bilateral foot condition, to include pes planus and plantar fasciitis.  In this regard, the Veteran testified at the June 2017 hearing, in connection with this claim, that he had bilateral plantar fasciitis.  VA treatment records dated in November 2006 and December 2006 also show diagnoses of bilateral flat feet and plantar fasciitis.  Moreover, the Veteran's August 2011 claim is for a "bilateral foot condition," not just a right foot condition.  The claim has thus been characterized accordingly. 

The Veteran raised the issue of entitlement to a TDIU at the June 2017 hearing.  The Board has taken jurisdiction of this issue in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Apart from the petition to reopen the claim for onychocryptosis, medial border, left hallux, all issues on appeal (as listed on the cover sheet) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for onychocryptosis, medial border, left hallux. 

2.  The Veteran did not timely appeal the December 2007 rating decision with respect to the claim for onychocryptosis, medial border, left hallux.

3.  Additional evidence received since the December 2007 rating decision with respect to the service connection claim for onychocryptosis, medial border, left hallux, is neither cumulative nor redundant of the evidence of record at the time of that decision, and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision is final with regard to the claim for onychocryptosis, medial border, left hallux.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for onychocryptosis, medial border, left hallux.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected with the submission of a timely substantive appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the denial.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   38 C.F.R. §§ 3.156(b), 3.400(q) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 


II. Analysis

A December 2007 rating decision denied onychocryptosis, medial border, left hallux.  The Veteran was notified of the decision and his appellate rights in a December 2007 letter.  See 38 U.S.C. § 5104 (2012); 38 C.F.R. §§ 3.103, 19.25 (2017).  He did not timely appeal the decision or submit new and material evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.302.  Accordingly, the December 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  Velez, 23 Vet. App. at 204; see Boggs, 520 F.3d at 1336.

The Veteran's current claim for onychocryptosis, medial border, left hallux, is identical to the claim denied in the December 2007 rating decision.  Accordingly, new and material evidence is required to reopen it. 

New and material evidence has been submitted to reopen the claim.  At the June 2017 Board hearing, the Veteran provided more detail regarding his in-service injury to the left big toe, and stated that "it just got worse" and he "eventually went to the VA," where his ingrown toenail was surgically treated.  The credibility of his testimony is presumed.  As this testimony suggests ongoing issues with his left great toe since service, it relates to an unestablished fact necessary to substantiate the claim-namely, whether there is a medical link between any current left toe condition and his in-service injury and symptoms.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).  The service treatment records document a one-month history of left great toenail thickening, discoloration and tenderness, with the toenail eventually falling off, following an injury in which he dropped a box on it.  In light of these records, the Veteran's testimony raises a reasonable possibility of substantiating the claim.  Accordingly, reopening is warranted.  See 38 C.F.R. § 3.156(a).  


ORDER

The service connection claim for onychocryptosis, medial border, left hallux (ingrown toenail of left great toe) is reopened; the appeal is granted to that extent only.


REMAND

The issues on appeal must be remanded for further development.

The Veteran's outstanding VA treatment records dated since March 2007 must be added to the claims file, as these records may be pertinent to all issues on appeal.  

The Veteran's records from the Social Security Administration (SSA) pertaining to a recent claim for disability benefits must also be obtained and added to the file, if they are available.  

Regarding the claim for a left finger disability, the June 2017 Board hearing transcript reflects that the Veteran held out his right pinky (fifth finger) when asked to testify regarding this claim (as stated by his representative at the hearing).  The Veteran should be asked to clarify whether he is claiming service connection for the left fifth finger or the right.  (His August 2011 claim only states that it is for the finger, without clarifying which one or which hand.)

Regarding the service connection claim for a psychiatric disorder, a VA examination should be arranged, and an opinion provided as to whether the Veteran has a psychiatric disorder directly linked to service or secondary to service-connected disability.  In this regard, at the Board hearing, the Veteran stated that he experienced symptoms of anxiety during service when he was out on maneuvers in the field.  He also indicated that limitations from his service-connected disabilities caused or aggravated depression.  

Regarding the service connection claim for an ingrown toenail of the left great toe, including any residuals of the January 2007 matrixectomy performed at VA, a VA examination must be performed to determine whether the Veteran has any current pathology.  The examiner should also render an opinion as to the likelihood that any currently diagnosed pathology is related to the Veteran's injury and left great toenail symptoms during service. 

Regarding the service connection claim for a bilateral foot condition, an examination should be arranged and an opinion provided as to whether any currently diagnosed condition was caused or aggravated by an abnormal gait due to his service-connected disabilities.  See June 2017 Hearing Transcript. 

Regarding the claims for higher ratings for the Veteran's cervical spine disability, lumbosacral spine disability, and ruptured right Achilles with tendonitis, new VA examinations must be provided that comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  The February 2015 VA examinations do not specify that such testing was performed, including passive range of motion, or whether such testing was considered not warranted or not possible.  

Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  In this case, the February 2015 VA examination reports do not provide the necessary information regarding flare-ups, as specified above.  Moreover, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examinations were not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.  

The Board also notes that at the June 2017 hearing, the Veteran described flare-ups of cervical spine and lumbosacral spine symptoms that were more severe, frequent, and prolonged than what was recorded in the February 2015 VA examination reports.  New VA examinations will help determine if there has been worsening of the Veteran's disabilities since last examined. 

Finally, the issue of entitlement to a TDIU must be addressed in the first instance by the agency of original jurisdiction.  Toward that end, the Veteran must be furnished a formal application for TDIU, and also sent a notice letter informing him of the requirements for substantiating entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's outstanding VA treatment records (including from the Boston Healthcare System and Bedford VA Medical Center) dated since March 2007 must be added to the claims file. 

2. Make appropriate efforts to obtain the Veteran's SSA records pertaining to a recent claim for SSA disability benefits. 

3. Send the Veteran and his representative a TDIU application form (VA Form 21-8940) as well as a VCAA notice letter informing him of what is required to establish entitlement to a TDIU. 

4. Send a letter to the Veteran and his representative requesting that he clarify whether he is claiming service connection for the left fifth finger or the right fifth finger.  At the June 2017 Board hearing, he held out his right fifth finger.  (The claim has thus far been adjudicated as a petition to reopen the claim for a left fifth finger condition.)  Then, take appropriate action depending on the Veteran's response.  

5. Arrange for an examination and medical nexus opinion regarding the claim for an acquired psychiatric disorder.  

Direct service connection: The examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that any currently diagnosed psychiatric disorder is related to the Veteran's report of experiencing anxiety during field maneuvers in active service.  (See June 2017 Hearing Transcript.)

Secondary service connection: The examiner must render an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is caused or aggravated by the functional limitations resulting from his service-connected disabilities.  

A complete explanation must be provided in support of the conclusion reached. 

6. Arrange for an examination and medical opinion regarding the Veteran's left great toe onychocryptosis.  

If the Veteran has any current pathology of the left hallux/great toe since the January 2007 matrixectomy, the examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that it is related to service.  The service treatment records show that the Veteran dropped a box on his toes.  A few months later he was seen for left great toenail discoloration, thickening, and tenderness.  The toenail eventually fell off. 

A complete explanation must be provided in support of the conclusion reached. 

7. Arrange for an examination and medical opinion regarding the Veteran's bilateral foot conditions, including plantar fasciitis and pes planus.  

Secondary service connection opinion: The examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that any currently diagnosed bilateral foot condition, including plantar fasciitis or pes planus, is caused or aggravated by an abnormal gait associated with the Veteran's service-connected right Achilles rupture and tendonitis and lumbar spine disabilities. 

A complete explanation must be provided in support of the conclusion reached. 

8. Arrange for new VA examinations to assess the current severity of the Veteran's cervical spine disability, lumbosacral spine disability, and ruptured right Achilles with tendonitis.  

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

9. Finally, after completing any other development that may be indicated, readjudicate the claims, including entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


